[J-69-2016]
                IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ELIZABETH S. PAOLUCCI,                  :   No. 88 MAP 2015
                                        :
                 Appellee               :   Appeal from the Order of the
                                        :   Commonwealth Court at No. 1130 C.D.
           v.                           :   2012 dated 6/19/15 reversing the order
                                        :   of the Unemployment Compensation
                                        :   Board of Review at No. B-11-09-D-E708
UNEMPLOYMENT COMPENSATION               :   dated 5/22/12
BOARD OF REVIEW,                        :
                                        :
                 Appellant              :   ARGUED: May 11, 2016



                                   ORDER


PER CURIAM                                              DECIDED: May 25, 2016


     The appeal is DISMISSED as having been improvidently granted.